

117 HR 2309 IH: National Dam and Hydropower Safety Improvements Act of 2021
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2309IN THE HOUSE OF REPRESENTATIVESApril 1, 2021Mrs. Dingell (for herself and Mr. Moolenaar) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo improve dam and hydropower safety, and for other purposes.1.Short titleThis Act may be cited as the National Dam and Hydropower Safety Improvements Act of 2021.2.Dam safety conditionsSection 10 of the Federal Power Act (16 U.S.C. 803) is amended by adding at the end the following: (k)That the dam and other project works meet the Commission’s dam safety requirements and that the licensee shall continue to manage, operate, and maintain the dam and other project works in a manner that ensures dam safety and public safety under the operating conditions of the license. .3.Dam safety requirementsSection 15 of the Federal Power Act (16 U.S.C. 808) is amended by adding at the end the following: (g)The Commission may issue a new license under this section only if the Commission determines that the dam and other project works covered by the license meet the Commission’s dam safety requirements and that the licensee can continue to manage, operate, and maintain the dam and other project works in a manner that ensures dam safety and public safety under the operating conditions of the new license..4.Viability proceduresThe Federal Energy Regulatory Commission shall establish procedures to assess the financial viability of an applicant for a license under the Federal Power Act (16 U.S.C. 791a et seq.) to—(1)meet applicable dam safety requirements; and(2)operate the dam and project works under the license.5.FERC dam safety technical conference with States(a)Technical conferenceNot later than April 1, 2022, the Federal Energy Regulatory Commission, acting through the Director of the Office of Energy Projects, shall hold a technical conference with the States to discuss and provide information on—(1)dam maintenance and repair;(2)Risk Informed Decision Making;(3)climate and hydrological regional changes that may affect the structural integrity of dams; and(4)high hazard dams.(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000 for fiscal year 2022.(c)State definedIn this section, the term State has the meaning given such term in section 3 of the Federal Power Act (16 U.S.C. 796).6.Required dam safety communications between FERC and States(a)In generalThe Commission, acting through the Director of the Office of Energy Projects, shall notify each State within which a project is located when—(1)the Commission issues a finding, following a dam safety inspection, that requires the licensee for such project to take actions to repair the dam and other project works that are the subject of such finding;(2)after a period of 5 years starting on the date a finding under paragraph (1) is issued, the licensee has failed to take actions to repair the dam and other project works; and(3)the Commission initiates a non-compliance proceeding or otherwise takes steps to revoke a license due to the failure of a licensee to take actions to repair a dam and other project works.(b)Notice upon revocation, surrender, or implied surrender of a licenseIf the Commission issues an order to revoke a license or approve the surrender or implied surrender of a license under the Federal Power Act (16 U.S.C. 792 et seq.), the Commission shall provide to the State within which the project that relates to such license is located—(1)all records pertaining to the structure and operation of the applicable dam and other project works, including, as applicable, any dam safety inspection reports by independent consultants, specifications for required repairs or maintenance of such dam and other project works that have not been completed, and estimates of the costs for such repairs or maintenance;(2)all records documenting the history of maintenance or repair work for the applicable dam and other project works;(3)information on the age of the dam and other project works and the hazard classification of the dam and other project works;(4)the most recent assessment of the condition of the dam and other project works by the Commission;(5)as applicable, the most recent hydrologic information used to determine the potential maximum flood for the dam and other project works; and(6)the results of the most recent risk assessment completed on the dam and other project works.(c)DefinitionIn this section:(1)CommissionThe term Commission means the Federal Energy Regulatory Commission. (2)LicenseeThe term licensee has the meaning given such term in section 3 of the Federal Power Act (16 U.S.C. 796).(3)ProjectThe term project has the meaning given such term in section 3 of the Federal Power Act (16 U.S.C. 796).